FILED

UNITED sTATEs DISTRICT CoURT JUL l 7 2017

FOR THE DISTRICT OF COLUMBIA mem U_S_ Dismct & Bank,uptcy

Courts for the District of Co|umbia

Ronnie L. Bryant, )
Plaintiff, §
v. § Civil Action No. 17-1289 (UNA)
District of Columbia et al., §
Defendants. §
MEMORANDUM OPINION

 

This matter is before the Court on its initial review of plaintiffs pro se complaint and
application for leave to proceed informa pauperis The Court will grant the application and
dismiss the complaint for lack of subject matter jurisdiction See 'Fed. R. Civ. P. 12(h)(3)
(requiring the court to dismiss an action “at any time” it determines that subject matter
jurisdiction is wanting).

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available
only when a “federal question” is presented or the parties are of diverse citizenship and the
amount in controversy exceeds $75,0()0. “For jurisdiction to exist under 28 U.S.C. § 1332, there
must be complete diversity between the parties, which is to say that the plaintiff may not be a
citizen of the same state as any defendant.” Bush v. Butler, 521 F. Supp. 2d 63, 71 (D.D.C.
2007) (citing Owen Equl`p. & Erection C0. v. Kroger, 437 U.S. 365, 373-74 (1978)). A party
seeking relief in the district court must at least plead facts that bring the suit within the court’s

jurisdiction See Fed. R. Civ. P. S(a).

Plaintiff is “presently . . . detained at the Arlington County Detention Facility” in
Arlington, Virginia. Compl. at 2. He sues the District of Columbia and four “John Doe” officers
of the Metropolitan Police Department for false arrest and negligence, which plaintiff
acknowledges are “common law tort[s.]” Compl. at 4. Plaintiff seeks $3 million in damages for
“a false arrest, negligence and misconduct.” Ia’. at 4.

Although plaintiff invokes 42 U.S.C. § 1983, he does not assert, and the alleged facts do
not support, violations of the Constitution or federal law to state a claim under § 1983. In
addition, plaintiff has not stated his citizenship and identified the individual defendants and their
citizenship for purposes of establishing diversity jurisdiction, and “the District of Columbia, like
a state, is not a citizen of a state (or of itself) for diversity purposes[.]” Barwood, Inc. v. D. C.,
202 F.3d 290, 292 (D.C. Cir. 2000) (citing Long v. District ofColumbia, 820 F.2d 409, 414

(D.C. Cir. 1987)). Hence, this case will be dismissed. A separate order accompanies this

"/i.»;&;\

Date: July {3 , 2017 United $tates District Judge

Memorandum Opinion.